Name: 2012/543/CFSP: Political and Security Committee Decision EUSEC/1/2012 of 2Ã October 2012 on the appointment of the Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  international affairs;  politics and public safety
 Date Published: 2012-10-06

 6.10.2012 EN Official Journal of the European Union L 272/19 POLITICAL AND SECURITY COMMITTEE DECISION EUSEC/1/2012 of 2 October 2012 on the appointment of the Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (2012/543/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision 2010/565/CFSP of 21 September 2010 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), and in particular Article 8 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Pursuant to Article 8 of Decision 2010/565/CFSP, the Council authorised the Political and Security Committee, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of EUSEC RD Congo, including the decision to appoint a Head of Mission, upon a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (HR). (2) On 24 September 2012, the HR proposed the appointment of Colonel Jean-Louis NURENBERG as Head of Mission of EUSEC RD Congo, HAS ADOPTED THIS DECISION: Article 1 Colonel Jean-Louis NURENBERG is hereby appointed as Head of Mission of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo). Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 October 2012. Done at Brussels, 2 October 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 248, 22.9.2010, p. 59.